BETTS, District Judge.
The case before the court is complicated by the accumulation of documents attached to it, and by testimony taken abroad on commission; and it appears to the court that facts are disclosed which, bad they been made grounds of protest, might have entitled the plaintiffs to judgment — such as, that the plaintiffs were manufacturers of the goods, and did not procure them by purchase; and that the invoice was not raised on entry by the importer; and that the collector had not, under either the act of August 30, 1842 (5 Stat 548), or the act of July 30,1846 (9 Stat 42), any authority to impose a penalty of 20 per cent, in addition to the duty on the appraised valuation of the goods.
■Upon the specific point presented by the protest, we are of opinion that the price fixed by the appraisers is conclusive as to the dutiable value of the goods (section 17 of the act of August 30, 1842; 5 Stat 564), and that the plaintiffs have no right to give-evidence against' it If such right could be exercised, the exception taken to the protest, that it does not point out the particulars in which there was an overvaluation, comes within the principles repeatedly ruled on that head at the present and previous terms of this court Judgment for defendant.